Citation Nr: 1455993	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2011.

This matter was previously remanded by the Board in March 2014 for evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran received a blood transfusion in December 1985 during surgery on the right hand, or that he otherwise incurred hepatitis B from the December 1985 surgery as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March, 2014.  

The Board's remand instructed the RO to: (1) contact the Veteran asking him to identify any additional treatment for his claimed hepatitis B; (2) take the appropriate steps to obtain identified 1986 and 1987 medical records from the West Haven, Connecticut VAMC, and (3) readjudicate the claim.

VA sent a March 2014 letter to the Veteran requesting authorization to obtain any updated private treatment records and additional records were appropriately obtained.  VA sent an appropriate request for 1986 and 1987 West Haven VAMC records, and associated the records received pursuant to the request with the claims file.  The RO readjudicated the claim in an August 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  An additional requirement was eliminated prior to this appeal by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element of notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated September 2008, November 2008, March 2009, April 2009, and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim. The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  With respect to the 1985 records detailing the Veteran's right hand procedure, the Board acknowledges that actual records of the procedure are not in the claims file.  However, VA has made the appropriate effort to obtain such records and has received notice from the West Haven, Connecticut VAMC on January 1, 2009 that records from 1985 for this Veteran are not available.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The Board acknowledges that the Veteran has not been afforded a VA examination.  With respect to section 1151 compensation claims, the Court has interpreted 38 U.S.C. § 5103A as requiring "that the evidence of record indicate a causal connection between the current disability and the VA treatment before VA is required to provide a medical examination or opinion." Trafter v. Shinseki, 26 Vet. App. 267, 279 (2013)(citing 38 U.S.C. § 5103A(d)(2)).  The Court further elaborated: "the Board must analyze the evidence of record to determine whether it indicates that the disability or symptoms may be associated with the hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A) , or as part of an approved rehabilitation program under chapter 31 of title 38, or a program (known as a "compensated work therapy program") under 38 U.S.C. § 1718 ."  Id at 280 (citing 38 U.S.C. §§ 1151(a)(1), (a)(2), 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. App. 79 (2006)).

Here, the Veteran's sole contention is that he acquired hepatitis B as a result of a blood transfusion during surgery to repair a fractured finger in December 1985.  As will be discussed in further detail below, the Board finds that the most competent and credible evidence does not suggest that a blood transfusion ever took place during this surgery.  As a result, the very basis of the Veteran's claim, the blood transfusion, is at issue.  If the competent and credible evidence does not support a finding that a blood transfusion took place during this procedure, then there can be no "causal connection" between VA treatment and the Veteran's claimed hepatitis B, of which there is also no record of a confirmed diagnosis.  As the evidence does not suggest an association between VA treatment and a current disability, an examination and opinion is not required.  See Trafter, supra. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, and his former representative demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Section 1151 Claim

The Veteran contends that a December 1985 procedure performed at the West Haven, Connecticut VAMC to treat a fracture in the right hand little finger required a blood transfusion, which resulted in the Veteran contracting hepatitis B.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2013).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter. Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

At the Veteran's November 2011 Travel Board hearing, he recounts having surgery on his right hand at the West Haven VAMC in 1985.  The Veteran asserts that the surgery required a blood transfusion, as he was told by VA physicians that the transfusion was necessary.  The Veteran states that he began experiencing symptoms consistent with hepatitis B soon after the procedure.  The Veteran further states that he was diagnosed with hepatitis B a couple of months after the surgery, that the diagnosis was made at a VA medical center, and that at the time of the diagnosis, VA physicians suggested his hepatitis B may be the result of the blood transfusion.  The Veteran did not seek treatment for his hepatitis B, because at the time "there was no treatment for hepatitis B," and he was instructed that he had to "live through it and build [his] antibodies."  The Veteran also stated that he was not receiving treatment for hepatitis B at the time of the hearing, and that he does not speak about his hepatitis B with VA physicians currently treating him for other conditions.

Medical records confirm that the Veteran was treated for a fractured right hand little finger in December 1985, and that an open reduction internal fixation procedure (ORIF) was planned for December 19, 1985.  Subsequent December 1985 and January 1986 records indicate that the procedure did in fact take place.  As previously discussed, the record does not contain a record of the actual procedure, and VA has taken appropriate steps to obtain such records, although was informed that they do not exist.  However, nothing in the medical records within the file suggest that a blood transfusion was performed or would be necessary during the ORIF.  Records do indicate that the Veteran fell on the hand post-surgery, and had some resulting symptoms, but nothing of record suggests that a blood transfusion was performed during surgery or that he experienced any other complications during or as a direct result of the surgery.  VA treatment records in recent years list hepatitis B resulting from transfusion during hand surgery in 1985 in the problem lists.  However, nothing of record suggests that these references are any more than self-reported history by the Veteran.  

When weighing the medical evidence of record and the Veteran's own lay statements and assertions, made approximately 25 years after the ORIF, the Board must call into the question the credibility of the Veteran's assertion that he received a blood transfusion.  The Board acknowledges that the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board distinguishes this claim because, although the actual surgical record is unavailable, the record does contain several records regarding follow-up treating following the surgical repair and treatment for the Veteran's right hand little finger.  The record clearly indicates that the procedure took place, however, the records following that treatment strongly suggest that the surgery was uneventful, as there is no documentation of any complication during surgery or immediately thereafter.

In addition, the Board finds that the vagueness with which the Veteran has asserted his claim also limits the credibility of his account.  Throughout the Veteran's claim and subsequent appeal, the Veteran has provided little more detail other than that his surgery required a blood transfusion and as a result, he acquired hepatitis B.  Although the Veteran has indicated that he was told by a VA physician following surgery that a transfusion was necessary, he has provided no detail with respect to the circumstances of his surgery or what complications led to the need for a blood transfusion.

In short, the Board gives greater credence and weight to the contemporaneous medical records than to the more recent and vague assertions of the Veteran, approximately 25 years later.  As a result, the Board finds the Veteran's account of the surgery and the post-surgery statements of VA physicians to be of no probative value, and that the evidence of record supports a finding that a blood transfusion did not take place during the Veteran's December 1985 ORIF.

As the Veteran's contention is that hepatitis B was incurred as a result of blood transfusion during the ORIF, and the Board finds that no such blood transfusion occurred, there can be no causal connection between VA treatment and the Veteran's claimed disability.  As previously noted, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Consequently, compensation pursuant to the provisions of 38 U.S.C.A. § 1151 is not warranted.

Even had such a transfusion happened, the Veteran is not competent to assert that any such transfusion resulted in his contraction of hepatitis B.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran asserts that he had multiple symptoms associated with hepatitis B immediately after his surgery, the medical evidence of record indicates that the Veteran suffered from many of these claimed symptoms for many years before the December 1985 surgery, specifically those related to his diverticulitis and multiple other GI issues.  In addition, the medical evidence of record does not show that the Veteran has been diagnosed with hepatitis B by a medical professional at any point.  As discussed, hepatitis B appears in the problem lists of the Veteran's VA treatment records and private treatment records, however, there is no evidence that this is anything other than a self-reported history.  Additionally, the Veteran is certainly not competent to diagnose himself with hepatitis B.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find his contention to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  While the Board notes that the lack of a diagnosis is not necessarily dispositive of the Veteran not having a current diagnosis of hepatitis B, it certainly does not support the Veteran's contention.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C.A. § 1151 for hepatitis B must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


